Citation Nr: 1115523	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-38 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left eye condition.

2.  Entitlement to service connection for a dental/jaw condition (claimed as a dental condition).

3.  Entitlement to service connection for a sinus condition.  

4.  Entitlement to service connection for hearing loss of the left ear.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for left pes bursitis (claimed as a left knee condition).

7.  Entitlement to service connection for left trochanteric bursitis (claimed as a left hip condition).  

8.  Entitlement to service connection for a left shoulder condition.
  

REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from April 1960 to October 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2008, the Veteran testified before the undersigned.  A transcript of the proceeding has been associated with the claims file.

The Board remanded this matter for further evidentiary development in January 2009.  The matter now returns for appellate review.  The Board finds that the dictates of the remand have been followed and may thus proceed to the merits.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As provided in the January 2009 Board remand, the Veteran raised the issue of entitlement to service connection for a back condition.  This issue has not been adjudicated and is again REFERRED to the RO for appropriate action. 

The issues of service connection for left ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The preponderance of the evidence does not show that the Veteran's left eye condition is related to an in-service disease or injury.  

2.  The preponderance of the evidence does not show that the Veteran's dental/jaw condition is related to an in-service disease or injury.  

3.  The preponderance of the evidence does not show that the Veteran's sinus condition is related to an in-service disease or injury.  

4.  The preponderance of the evidence does not show that the Veteran's left pes bursitis is related to an in-service disease or injury.  

5.  The preponderance of the evidence does not show that the Veteran's left trochanteric bursitis is related to an in-service disease or injury.  

6.  The preponderance of the evidence does not show that the Veteran's left shoulder condition was related to an in-service disease or injury.






CONCLUSIONS OF LAW

1.  The Veteran's left eye condition was not incurred in or related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  

2.  The Veteran's dental/jaw condition was not was incurred in or related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  

3.  6.  The Veteran's sinus condition was not incurred in or related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  

4.  The Veteran's left pes bursitis was not was incurred in or related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  

5.  The Veteran's left trochanteric bursitis was incurred in or related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  

6.  The Veteran's left shoulder disorder was not incurred in or related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Predecisional letters dated in May 2006, June 2006, and September 2006 satisfied VA's duty to notify.  See Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has been afforded VA examinations to assess the nature and etiology of his left hip, left knee, left shoulder, sinus and dental/jaw conditions.  The Board finds that these examinations and medical opinions are adequate as they are based upon a review of the pertinent evidence, to include the Veteran's claims file.  The examiners also provided reasoned rationales to support their medical opinions.  It is noted that during the April 2010 joint examination, the examiner noted that no x-rays were taken of the Veteran's left shoulder, hip, or knee.  It was also noted that the Veteran was contacted three times to try to schedule these x-rays and failed to report.  This failure to cooperate is the functional equivalent of failure to report for examination. A Veteran has an obligation to cooperate with VA in the development of his claim; the duty to assist is not a one-way street.  38 C.F.R. § 3.159; Woods v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran has not provided reason why he failed to report to his x-rays or sought to reschedule them.  As such, the Board finds the VA joint examination to be adequate.  

The Board acknowledges that the Veteran has not had a VA eye examination specifically for his claim.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an examination is not needed in this case.  In this regard, the Veteran contends that he has eye disorder as a result of the conceded in-service stab wound.  While the Veteran's service treatment records evidence complaints of occasional redness in March 1961 and diagnosed with emetrophia.  The media and fundus were normal.  However, this condition appears to have resolved prior to service separation and there is no competent medical evidence indicating an association between any current eye disorder and service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004)(finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms "); see also Watters v. Shinseki, 601 1274, 1278 see also (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Accordingly, it was not necessary to obtain medical examinations or medical opinions in order to decide the eye claim in this case.  38 C.F.R. § 3.159(c) (4) (i).  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC), which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

a.  Left Eye Condition

The Veteran's service treatment records indicate that in April 1961, he was treated for a laceration to his left cheek.  In March 1961, he complained of occasional redness.  His medial and fundus were considered normal and his external examination was "OK."  He was diagnosed with emetrophia at that time.  This condition appears to have resolved itself during the remainder of his service as his October 1962 separation examination shows clinically normal eyes.  His distance vision was 20/20.  Annual examination reports from his time in the U.S. Naval Reserves continued to show normal findings.  A March 1963 examination provided that the Veteran's distance vision was 20/20.  His field of vision was normal.  Throughout his period of service both during active and reserve service, the Veteran consistently denied any problems.  

Post-service medical records are largely silent for any complaints of or treatment for an eye problem with the exception of a June 2005 VA treatment note which indicated that his distance vision had decreased over the past year.  He was diagnosed with bilateral presbyopia.  However, this treatment note is silent for any indication that this condition was caused or related to his service.  

The Veteran contends that he has experienced eye problems since he suffered the in-service stab wound for which he was treated.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report symptoms related to his eye problems.  

But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, eye problems, to include loss of eye sight, are not conditions that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as to the etiology of eye disorder.  The Board also finds that the Veteran is not an accurate historian as to his condition.  Specifically, the Veteran noted in his original claim for service connection and during his Board hearing that he has continued to experience the symptoms of eye problems since his April 1960 injury.  However, the Veteran expressly denied any problems with his eyes or eyesight during his assessments throughout the duration of his service.  This inconsistency weighs against the Veteran's credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Further, the absence of documented complaints of or treatment for his eye problems for nearly 43 years weighs against the claim on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Also the lack of evidence of treatment bears on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Accordingly, the evidence of record weighs against a finding of service connection for a left eye disorder.  Specifically, post-service medical records reflect a 2005 diagnosis of presbyopia but are silent for any nexus between eye problems and service.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  The Board also notes that presbyopia, the only currently diagnosed eye condition, is not a condition for which service connection may be awarded.  Congenital or development defects and refractive errors of the eye (which includes presbyopia) are not diseases or injuries within the meaning of the applicable legislation; thus, service connection cannot be granted for them.  See 38 C.F.R. § 3.303(c) (2010).   As such, the Veteran's claim of service connection for a left eye problem is denied.  

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  

b. Jaw/Dental Condition

Again, the Veteran's service treatment records indicate that in April 1961, the Veteran was treated for a laceration to his left cheek.  His January 1960 entrance examination indicates that he had four missing molars at teeth 1, 16, 17, and 32.  His October 1962 separation examination reveals a clinically normal head, face, neck and scalp.  It was noted that the Veteran had the same four teeth missing as noted in his entrance examination as well as a restorable tooth at number 8.  Other remarks indicated that he had caries.  These records are silent for any complaints or problems related to his April 1961 injury.  The Veteran's annual examinations during his service in the U.S. Naval Reserves, dated from March 1963 to March 1967, reveal that the Veteran had a 1/2 inch scar over his left lower jaw.  An April 1964 dental record shows that the Veteran was still only missing his molars and there are no complaints listed regarding his teeth or jaw.  

Post-service medical records indicate that in December 2005, the Veteran had an implant consultation with a private dentist.  A March 2005 VA treatment note reveals that he was having a lot of dental work done at that time including oral surgery with bone involved.  Records from the Alabama ENT Associates indicate that in December 2001, the Veteran was diagnosed with TMJ.  

The Veteran was afforded a May 2010 VA dental and oral examination wherein he asserted that he lost his molars as a result of the April 1961 injury.  There was no bone loss, malunion, or nonunion of the mandible or maxilla.  There was no osteoradionecrosis or osteomyelitis.  There was also no tooth loss due to substance of body of maxilla or mandible.  He was diagnosed with foreign body in left maxillary ridge.  In a May 2010 addendum medical opinion, the examiner provided that May 2010 panagraphic x-rays reports show small foreign body fragments.  The examiner opined that there was no dental or jaw related disabilities associated with the April 1961 trauma.  

In his December 2007 VA Form 9, the Veteran indicated that he suffered from great pain as a result of his being stabbed in the face.  During his travel board hearing, the Veteran asserted that he now wears dentures as a result of his in-service trauma.  Again, the Veteran is competent to report the symptoms he has experienced and continues to experience.  See Jandreau, 492 F.3d at 1377.  However, he is not competent to provide an etiological opinion regarding his jaw and dental problems.  Id.  Furthermore, the Veteran has indicated that he lost his molars as a result of the in-service stabbing.  However, this testimony is contradicted by his service entrance and separation examination reports which show that the Veteran was missing the same four molars at service entrance and separation.  As such, the Veteran is not found to be credible.  See Caluza, 7 Vet. App. at 511.  

Further, the absence of documented complaints of or treatment for any jaw or dental problems until 2001 weighs against the claim on the basis of continuity of symptomatology.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also the lack of evidence of treatment bears on the credibility of the evidence of continuity.  Savage, 10 Vet. App. at 495-96.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  

c. Sinus Condition

The Veteran asserts that he has a chronic sinus condition which he asserts is the result of his in-service stabbing injury.  The Veteran testified that since his stabbing injury he has suffered considerable nasal congestion and stuffiness. 

The Veteran's service treatment records are silent for any complaints or treatment for sinus problems.  Private post-service records from Alabama ENT Associates provide a history of sinus problems starting in May 2000.  A March 2004 treatment note provided a diagnosis of arthralgia sinusitis.  A March 2006 private CT report provides that there was no evidence of sinusitis.  An April 2006 surgical pathology report provides that the Veteran had chronic sinusitis without eosinophiloia.  A September 2006 x-ray report showed a marked increased activity in the region of the ethoidal air cells bilateral and the left maxillary sinus, which could represent an area of marked inflammation or even neoplasm.  

The Veteran was afforded a VA examination in April 2010 where the claims file was reviewed.  During the examination, the Veteran indicated that he had left maxillary sinus pain and headaches due to an in-service stab injury.  He said that his sinuses stayed dry and became painful which necessitated him to use saline nasal sprays.  The examiner indicated that the Veteran had two sinus surgeries.  The Veteran indicated that his symptoms included headache, sinus pain and tenderness.  The examiner diagnosed the Veteran with chronic perennial rhinitis.  He then opined that his chronic perennial rhinitis was not caused by or the result of his service.  The examiner opined that there was no verification in the service treatment records regarding a sinus problem and no indication that his current problem was related to a laceration of his cheek.  

The Board finds that the evidence weighs against the Veteran's claim of service connection for a sinus disorder.  The preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  

d. Left Knee, Left Hip, and Left Shoulder Disorder

The Veteran has indicated that he suffered an in-service fall from a naval ship which caused him to suffer problems to his left knee, hip, and shoulder.  Specifically, the Veteran testified during his travel board hearing that as a result of his fall he required medical treatment, to include stitches.  He provided that while he was injured he did not seek further in-service treatment for his ailments.  The Veteran has submitted statements regarding his in-service fall.  His wife and mother-in-law have also provided statements to this incident and his wife has provided that the Veteran has experienced numerous problems on his left side, to include his shoulder and knee.  Again, the Veteran as well as his wife and mother-in-law are competent to report the in-service fall as well as his subjective symptoms as they relate to his shoulder, joint and hip.  However, he is not competent to provide diagnoses or proffer an opinion as to the etiology of these ailments.  

Turning to the medical evidence, the Veteran's service treatment records are silent for any complaints or treatment of left knee, hip, or shoulder problems.  His October 1962 separation examination shows clinically normal upper and lower extremities.  The Veteran's Naval Reserve records dated from March 1963 to May 1968 also show clinically normal upper and lower extremities.  The Veteran specifically denied any problems with his bones or joints as well as a painful shoulder or a trick or locked knee and indicated that he was in very good health.

Post-service medical records are silent for any nexus evidence establishing that any left knee, hip, or shoulder problems were caused by his service.  A June 2004 VA treatment note indicates that the Veteran underwent arthroscopic surgery of his right shoulder for nerve impingement in 1992.   Private treatment records dated from February to May 2006 reflect complaints of bilateral knee pain and left hip pain which the Veteran attributed to his service.  In the February 2006 treatment note, the Veteran provided that he had problems with his left hip and knee on and off since the injury.  He was diagnosed with left trochanteric bursitis and left pes bursitis.  

The Veteran was afforded a VA examination in April 2010 to assess the nature and etiology of his joint disorders.  The examiner reviewed the claims file and took the Veteran's oral history, which included his in-service fall for which he indicated that he was sent for x-rays and his lacerations were bandaged.  He stated that he had shoulder surgery in the 1980s and injections in his left knee and left hip for his joint pain.  He said that these joints have been painful since his in-service injury.  It was noted that no x-rays were performed due to the fact that the Veteran failed to return for such testing.  Nevertheless, based upon the review of the claims file and the range of motion tests, the examiner found a normal left shoulder, left hip, and left knee.  Because no diagnoses were found, the examiner did not proffer an opinion as to the etiology of his joint ailments.  

The Board finds that the evidence weighs against the Veteran's claims of service connection for left shoulder, left hip, and left knee disorders.  The preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  


ORDER

Entitlement to service connection for a left eye condition is denied.

Entitlement to service connection for a dental/jaw condition is denied.

Entitlement to service connection for a sinus condition is denied.  

Entitlement to service connection for left pes bursitis is denied.

Entitlement to service connection for left trochanteric bursitis is denied.

Entitlement to service connection for a left shoulder condition is denied.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The duty to assist also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran was afforded a VA examination in May 2010 and a medical opinion was proffered in a May 2010 addendum which indicated that the examiner had reviewed the Veteran's claims file.  The examiner reported that the Veteran's hearing was normal at all test frequencies in both ears at his service entrance.  He also provided that whispered voice tests were used to check his hearing thereafter with the last test being in 1968.  These test results were normal in both ears.  The examiner also stated that the Veteran's hearing was not tested again until 2004 which showed high frequency hearing loss in both ears with the left ear being significantly worse.  The Veteran attributed his hearing loss to falling off a military ship as well as in-service noise exposure, to include weapons fire and cargo ship noise.  During the actual examination, the Veteran also indicated having owned a steel fabrication business after service separation for nearly 25 years where he was exposed to loud noise without hearing protection.  The Veteran indicated that he had trouble hearing his wife.  He indicated that his left ear tinnitus had its onset on or about 2005 or 2006.  The Veteran was diagnosed with normal bilateral hearing from 250 Hz to 1000 Hz, sloping to a mild to moderate sensorineural hearing loss in the right ear and a mild to sever sensorinerual hearing loss in the left ear.  The examiner opined that based upon the onset of the Veteran's tinnitus, it was no likely due to military noise exposure.  In the addendum opinion, the examiner then opine that the Veteran's hearing loss is less likely than not related to military noise exposure.  The examiner reasoned that the Veteran did not report problems with hearing while in service, was exposed to post-service noise exposure, and did not seek post-service treatment for his hearing loss for nearly 44 years.  

The Board finds this examination and addendum medical opinion to be inadequate.  Upon review of the Veteran's service treatment records, his January 1960 service entrance examination showed whispered voice test results of 15/15 for both ears, which is considered normal.  His audiometric results however were also as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
10 (20)
-
15 (20)
LEFT
15 (30)
10 (20)
10 (20)
-
15 (20)

It is noted that prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards, which are represented by the figures in parentheses.  There is no indication in either the May 2010 examination report of May 2010 addendum medical opinion as to whether these audiometric examination results were converted to ISO-ANSI standards.  Further, the entrance examination results show some degree of hearing loss upon service entrance.  The examiner did not mention these readings in the medical opinion, nor was their significance, if any, explained.    

The Veteran's October 1962 separation examination shows whispered voice results of 15/15.  He did not undergo audiometric testing.  Subsequent Naval Reserve annual examination reports also provide whispered voice results of 15/15 but no audiometric testing results.  It is noted that whispered voice testing is unreliable for determining hearing loss.  

Post-service medical records indicate that the Veteran sought both VA and private audiology treatment.  Specifically, the claims file contains uninterpreted audiometric evaluations dated in March 2004 and May 2006.  A June 2004 VA audiometric assessment indicates that the Veteran reported gradual decreased bilateral hearing, worse in the left ear and intermittent bilateral tinnitus.  The examiner diagnosed the Veteran with normal hearing from 250 Hz to 1000 Hz sloping to a mild to moderate severe degree of sensorinerual hearing loss in the right ear and normal hearing of the left ear from 250 to 500 Hz sloping to a mild to profound degree of a mixed hearing loss of the left ear.  Hearing aids were recommended at that time.  A September 2007 VA Audiological Assessment revealed complaints of decreased hearing with intermittent tinnitus.  Pure tone audiometry indicated a mild sloping to severe sensorineural hearing loss in the right ear and a mild dropping to profound sensorineural hearing loss in the left ear.  In the January 2009 Board remand, the RO was asked to have the March 2004 and May 2006 private audiometric results interpreted.  There is no indication that these graphs were interpreted.  On remand, the VA examiner should interpret these graphic results and discuss them in the medical opinion.  Stegall, 11 Vet. App. 268. 

The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  

In this case, the VA examiner found that the Veteran's current hearing loss was not related to service because the Veteran's hearing loss was normal as evidenced in his entrance and separation examinations.  He also provided that the Veteran's service treatment records were silent for complaints of tinnitus.  However, the examiner did not provide any explanation regarding the Veteran's period of service other than the lack of medical evidence of hearing loss in service.  As noted above, the law does not necessarily require that hearing loss manifest in service.  It would have been helpful had the examiner brought his expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

The Board also notes that the Veteran's Form DD-214 indicates that his last duty assignment was in the district intelligence office his specialty number was 9615.  In a November 2010 Training Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing.  The Veteran's MOS number is listed under Intelligence and shows a low probability of in-service noise exposure.  Nevertheless, the Veteran testified before the Board that he was exposed to weapons fire and cargo ship noise during his service.  The Board finds that the Veteran is competent to report in-service noise exposure as well as hearing problems both during and after service.  Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d 1313.  However, actual hearing loss (especially that established by 38 C.F.R. § 3.385) is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313.  

Further, it is also noted that the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  On examination, the examiner should determine whether the Veteran's tinnitus is the result of acoustic trauma.  The examiner should also discuss other possible causes, including whether the Veteran's tinnitus may be due to his hearing loss.  

Based on the foregoing, the Board finds that this matter should again be remanded and that, upon remand, the RO should schedule another VA examination by the examiner who prepared the May 2010 examination report (or a suitable substitute if that examiner is unavailable), for the purpose of addressing whether in-service noise exposure could cause the Veteran is to progressively lose his hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Finally, the examiner should indicate whether the Veteran's tinnitus was caused by in-service noise exposure and/or is related to his hearing loss.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's hearing loss and tinnitus.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Here, as discussed above, the examination findings, set out as part of the May 2010 examination report, are not adequate to enable the Board to provide a fully informed evaluation of the Veteran's claims.



Accordingly, the case is REMANDED for the following action:


1.  The Veteran should be afforded another VA audiological examination by the November 2008 VA examiner, if necessary to respond to the questions below, or, if he is unavailable, by another suitably qualified VA examiner.  The examiner must review the claims file and provide an opinion on the following:  

(i) While the separation examination report does not show hearing loss at that time, is any current hearing loss at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison, and he or she should provide an interpretation of any audiometric findings contained on a graph.  The examiner should also interpret the March 2004 and May 2006 private audiometric results;

(ii) Disregarding that complaints of tinnitus are not documented in the service treatment records, is any current tinnitus at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  

The examiner must provide a rationale for the opinions expressed.  If the VA examiner is of the opinion that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.  

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


